 



Exhibit 10 (2.6)
SIXTH MODIFICATION AGREEMENT
     This Agreement is entered into effective as of this 29th day of February,
2008, between 1900 Associates L.L.C., a Kansas limited liability company
(“Landlord”), and Layne Christensen Company, a Delaware corporation (“Tenant”).
RECITALS
     A. Tenant and Landlord are party to that certain Commercial Building Lease
dated December 21, 1994 (the “Original Lease”), as amended by (i) that certain
First Modification and Ratification of Lease dated February 26, 1996, (ii) that
certain Second Modification and Ratification of Lease Agreement dated April 28,
1997, (iii) that certain Third Modification and Extension Agreement dated
November 3, 1998, (iv) that certain Fourth Modification Agreement dated
December 29, 1998, and (v) that certain Fifth Modification Agreement dated
March 1, 2003 (the Original Lease, as amended, to be referred to as the
“Lease”).
     B. Landlord and Tenant desire to amend the Lease as provided herein.
     NOW, THEREFORE, in consideration of the mutual consideration set forth in
this Agreement, Landlord and Tenant agree to amend the Lease as follows:
     1. Extension of Term. Notwithstanding anything to the contrary, the Lease
Expiration Date is changed to December 31, 2013.
     2. Minimum Annual Rental. Notwithstanding anything to the contrary, the
Minimum Annual Rental effective January 1, 2009, through the Lease Expiration
Date shall be One Million Seventy-Six Thousand Three Hundred and No/100 Dollars
($1,076,300).
     3. Renewal Option. Section 6 of the Fifth Modification Agreement is amended
by replacing the year 2007 in Paragraph (B) thereof with 2012 and by deleting
“ninety percent (90%) of” from the second line of Paragraph (B) thereof.
     4. Landlord’s Work. Landlord agrees to perform, at its expense, the work
described on the attached Exhibit A and the Rees Masilionis Turley LLC plans and
specifications for Layne Christensen Company, Project # 07586, dated
December 13, 2007 and December 18, 2007, the provisions of which are
incorporated herein by reference (such plans and specifications and Exhibit A
together referred to as the “Landlord Improvements”). Landlord agrees to
complete the Landlord Improvements in a timely, good and workmanlike manner and
shall comply with all applicable laws, ordinances rules and regulations of
governmental authorities. Landlord and Tenant shall together agree on final
finishes for the Landlord Improvements. Landlord shall provide an allowance of
$25,000 to Tenant towards the purchase of furniture for the Commercial Building
lobby area.
     5. Purchase Option. Section 7 of the Lease is deleted in its entirety.
     6. Operating Expense Escalation. The parties agree that for calendar year
2009, there shall be no Operating Expense Escalation Charge payable by Tenant.
Effective January 1,

 



--------------------------------------------------------------------------------



 



2010, the term “Base Year Operating Expenses” shall mean the Operating Expenses
incurred during calendar year 2009.
     7. Rentable Area. The parties agree that rentable area of the Leased
Premises is 45,556 square feet.
     8. Other Terms. Except as modified herein, all other terms and conditions
of the Lease shall remain unmodified and in full force and effect.
     The parties have executed this Agreement effective as of the date indicated
above.

                      1900 Associates L.L.C.       Layne Christensen Company    
a Kansas limited liability company       a Delaware corporation    
 
                   
By:
  /s/ James Ellis       By:   /s/ A.B. Schmitt    
 
                   
 
  James Ellis, Manager           Andrew B. Schmitt, President    

 